Title: To Thomas Jefferson from James Monroe, 15 June 1801
From: Monroe, James
To: Jefferson, Thomas


               
                  Sir,
                  Richmond 15th. June 1801.
               
               I communicated to you, when I had last the pleasure to see you, that during the late conspiracy of the slaves in this state, I had, by advice of the Council, ordered a guard, consisting of a subaltern and suitable number of men over the deposit of Arms and military Stores of the United States at New London, which would be continued until you had made some disposition of those Arms, which might secure them from the slaves. Permit me to bring this subject to your recollection, and to request that you will be so good as direct that the pay and expence of this guard be discharged by the United States, which you readily assented was properly chargeable to them. A like expence which was incurred in guarding a number of Arms of the United States in Manchester it is hoped will be allowed to the state. I shall cause an account of this latter expenditure to be made out and transmitted to the department of War.
               With great respect I have the honor to be Sir &c.
               
                  
                     Jas. Monroe.
                  
               
             